826 F.2d 1066
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.17.02 ACRES OF LAND, MORE OR LESS, SITUATE IN MORGAN COUNTY,COMMONWEALTH OF KENTUCKY and Kathleen Gilliam, JamesGilliam, Ronnie Ferguson, Sophorina and Ralph Crisp, Versieand Emerson Barker, Charles, Jr. and Sandra Smith, WilliamJ. and Peggy Smith, Benjamine Smith, Arlene Frances Smithand Cecil C. Smith, William F. Smith, Coleen Smith, Isaac W.Smith and Dorothy Smith, Defendants- Appellants.
No. 86-5947.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

Before MILBURN and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Defendants are landowners who won a jury verdict in a land condemnation action.  They attempted to prosecute a late appeal under the provisions of Rule 4(a)(5), Federal Rules of Appellate Procedure.  After the district court declined to grant defendants the requested extension of appeal time, they filed a motion to alter or amend this decision.  This motion was denied.  Defendants have taken a timely appeal from this latter order.  On appeal, the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court orders filed July 22, 1986, and August 5, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.